DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.


REASONS FOR ALLOWANCE
Claims 1- 20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:  “storing, by a source site in the storage system and in first data blocks of the source site, a first copy of a source object comprising a data bucket configured to store data of the source object; storing, by the source site, first metadata of the data of the source object, wherein the first metadata indicates a relationship among the first data blocks; replicating, the data of the source object to a target site in the storage system when a replicating task is triggered by: storing, by the target site and in second data blocks of the target site, the data of the source object as a second copy of the source object; and storing, by the target site, second metadata of the data of the source object, wherein the second metadata is different than the first metadata and indicates a relationship among the second data blocks, and wherein the first metadata is not copied to the target site such that an ordering of the second data blocks is different than an ordering of the first data block
Claim 8 recites the following limitations: “ a target site; and a source site coupled to the target site and configured to: store, in first data blocks of the source site, a first copy of a source object comprising a data bucket configured to store data of the source object; store first metadata of the data of the source object, wherein the first metadata indicates a relationship among the first data blocks; and replicate the data of the source object to the target site when a replicating task is triggered, wherein the target site is configured to. store, in second data blocks of the target site, the data of the source object as a second copy of the source object; and store second metadata of the data of the source object, wherein the second metadata is different than the first metadata and indicates a relationship among the second data blocks, and wherein the first metadata is not copied to the target site such that an ordering of the second data blocks is different than an ordering of the first data blocks.”
Claim 14 recites the following limitations:
“store, using a source site in the storage system and in first data blocks of the source site, a first copy of a source object comprising a data bucket configured to store data of the source object; store, using the source site, first metadata of the data, wherein the first metadata indicates a relationship among the first data blocks; and replicate, the data of the source object to a target site in the storage system when a replicating task is triggered by: using the target site and in second data blocks of the target site, the data of the source object as a second copy of the source object; and storing, using the target site, second metadata of the data of the source object, wherein the second metadata is different than the first metadata and indicates a relationship among the second data blocks, and wherein the first metadata is not copied to the target site such that an ordering of the second data blocks is different than an ordering of the first data blocks.”
The prior art of record Carpenter et al (U.S. 2016/0259574) teaches a replication relationship table maps source data set to a target data set. Colgrove et al (U.S. 10,564,884) teaches a storage system and method to migrate data from a source storage to a target storage, each comprises solid state drive(s) SSD. After, data is written to a source or target SSDs, a virtual-to-physical address translation is stored in a translation table at the source SSD. Smith et al (U.S. 10,069,914) teaches copy data object from a source storage to a target object, the data object includes metadata. 
However, the prior art of record, alone or in combination, does not explicitly teaches the claimed limitations cited in claims 1, 8, and 14. Thus, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, 8, and 14, either in the prior art or existing case law.
Claims 2-7, 9-13, 15-20 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA D DOAN/            Primary Examiner, Art Unit 2133